Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-12 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The limitation “the first laser source is not an ultrashort pulse laser source” is considered new matter and fails to comply with the written description requirement because there is no support in the specification for such limitation in the specification.  The specification discloses that “as the laser source 20, it is also possible to use a pulsed laser source which oscillates a laser light L1 having a wavelength outside the ultraviolet range and having a pulse width of femtosecond or picosecond order.” (p.0038).  A femtosecond or picosecond laser is an ultrashort pulse laser.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claims 1 and 2, the limitation “a second ultrashort pulse laser source” is unclear because there is no prior citation of a first ultrashort pulse laser source”.  For examination purposes, examiner construes this limitation as “a second laser source, wherein the second laser source is an ultrashort pulse laser source”.
In claims 1 and 2, the limitation “the first laser source is not an ultrashort pulse laser source” is considered a negative limitation and indefinite because it is defining the invention in terms of what is not rather than pointing out the invention. It is excluding what the inventors did not invent rather than distinctly and particularly pointing out the invention.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2 and 8-12 are rejected under 35 U.S.C. 103 as being unpatentable over Stevens (US 5,622,540) in view of Yuan (US 2019/0118306).
Regarding claim 2, Stevens teaches a method for dividing a composite material (combination of 10 and 12) in which a brittle material layer (glass sheet 10) and a resin layer (protective material 12; Col. 2, lines 56-67) are laminated, the method comprising: a removing step of removing the resin forming the resin layer and thereby forming a processed groove (14) along a scheduled dividing line of the composite material by radiating a laser light (17) oscillated from a laser source (16) to the resin layer along the scheduled dividing line (as shown in Fig. 1), and a brittle material removing step of dividing the composite material by radiating the laser light (17) oscillated from the laser source (16) to the brittle material layer along the scheduled dividing line while concurrently removing the brittle material forming the brittle material layer after the resin removing step (as shown in Fig. 3).
Stevens fails to disclose a second laser source, wherein the second laser source is an ultrashort pulse laser source.
Yuan teaches a laser cutting process using a first laser source (30; CO2 laser) for removing a resin layer (protective layer 300; p.0056) (p.0035-0036; p.0059; p.0062), and an ultrashort pulse laser source (60) for removing brittle material (sapphire body 200) (p.0042-0043; p.0059; p.0062).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention was made to have modified the method of Stevens, by using two separate laser sources, one for the resin layer removing step and another for the brittle material removing step, for the advantages of avoiding down time for changing the laser parameters to adjust the laser for each method step.
Regarding claim 8, Stevens and Yuan combined teach the method for dividing a composite material as set forth above, wherein in the brittle material removing step, the laser light oscillated from the ultrashort pulse laser source is radiated to the brittle material layer from an opposite side to the processed groove formed in the resin removing step (Yuan; S404; p.0042; as shown in Fig. 2 and 5).
Regarding claim 9, Stevens and Yuan combined teach the method for dividing a composite material as set forth above, further comprising a cleaning step of removing a residue of the resin forming the resin layer by cleaning the processed groove formed in the resin removing step before the brittle material removing step (Stevens, through water jet 22, as shown in Fig. 2; Yuan, by the blowing assembly 22 and dust extraction assembly 40, p.0036-0037, as shown in Fig. 4), wherein in the brittle material removing step, the laser light oscillated from the ultrashort pulse laser source is radiated to the brittle material layer from the processed groove side (Stevens; as shown in Fig. 2 and 3).
Regarding claim 10, Stevens and Yuan combined teach the method for dividing a composite material as set forth above, wherein in the brittle material removing step, the brittle material forming the brittle material layer is removed by utilizing a flamentation phenomenon of the laser light oscillated from the ultrashort pulse laser source, or applying a multi-focus optical system or a Bessel beam optical system to the ultrashort pulse laser source (Yuan; p.0054).
Regarding claim 11, Stevens and Yuan combined teach the method for dividing a composite material as set forth above, wherein the first laser source used in the resin removing step is a CO2 laser source (Stevens, Col. 4, line 12; Yuan, p.0035-0036; p.0059; p.0062).
Regarding claim 12, Stevens and Yuan combined teach the method for dividing a composite material as set forth above, wherein the resin layer is an optical film (polyethylene or polyethylene terephthalate can be used to form optical films; https://en.wikipedia.org/wiki/Polyethylene_terephthalate; https://en.wikipedia.org/wiki/Polyethylene; Stevens, Col. 2, lines 59-64; Yuan, p.0056).

Claims 1 and 3-7 are rejected under 35 U.S.C. 103 as being unpatentable over Stevens (US 5,622,540) in view of Yuan (US 2019/0118306), and further in view of Yasui (JP 2016-224307).
Regarding claim 1, Stevens teaches a method for dividing a composite material (combination of 10 and 12) in which a brittle material layer (glass sheet 10) and a resin layer (protective material 12; Col. 2, lines 56-67) are laminated (as shown in Fig. 1), the method comprising a resin removing step of forming a processed groove (14) along a scheduled dividing line of the composite material by radiating a laser light (17) oscillated from a laser source (16) to the resin layer along the scheduled dividing line and thereby removing the resin forming the resin layer (as shown in Fig. 1); a brittle material removing step of forming a processing mark (20) along the scheduled dividing line by radiating the laser light (17) oscillated from the laser source (16) to the brittle material layer along the scheduled dividing line and thereby removing the brittle material forming the brittle material layer, after the resin removing step (as shown in Fig. 3); and a composite material dividing step of dividing the composite material by applying an external force along the scheduled dividing line, after the brittle maternal removing step (Col. 7, lines 2-4).
Stevens fails to disclose a second laser source, wherein the second laser source is an ultrashort pulse laser source; wherein the processing mark formed in the brittle material removing step is perforated through holes along the scheduled dividing line, and a pitch of the through holes is 10 µm or less; and wherein the resin layer includes polarizing film or a phase difference film.
Yuan teaches a laser cutting process using a first laser source (30; CO2 laser) for removing a resin layer (protective layer 300; p.0056) (p.0035-0036; p.0059; p.0062), and an ultrashort pulse laser source (60) for removing brittle material (sapphire body 200) (p.0042-0043; p.0059; p.0062); and wherein the processing mark (12) is perforated through holes along the scheduled dividing line (14), and a pitch of the through holes is 10 µm or less (p.0047).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention was made to have modified the method and the processing mark of Stevens, with Yuan, by using two separate laser sources, one for the resin layer removing step and another for the brittle material removing step, for the advantages of avoiding down time for changing the laser parameters to adjust the laser for each method step, and providing perforated through holes along the scheduled dividing line, for the advantages of an easier division of the composite material.

Stevens and Yuan combined fail to disclose wherein the resin layer includes a polarizing film or a phase difference film.
Yasui teaches a protective film (1) including a polarizing film (1b).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention was made to have modified the resin layer of Stevens and Yuan, with Yasui, by providing a resin layer that includes a polarizing film, for controlling the amount of light that passes thru.
Regarding claim 3, Stevens, Yuan and Yasui combined teach the method for dividing a composite material as set forth above, wherein in the brittle material removing step, the laser light oscillated from the ultrashort pulse laser source is radiated to the brittle material layer from an opposite side to the processed groove formed in the resin removing step (Yuan; S404; p.0042; as shown in Fig. 2 and 5).
Regarding claim 4, Stevens, Yuan and Yasui combined teach the method for dividing a composite material as set forth above, further comprising a cleaning step of removing a residue of the resin forming the resin layer by cleaning the processed groove formed in the resin removing step before the brittle material removing step (Stevens, through water jet 22, as shown in Fig. 2; Yuan, by the blowing assembly 22 and dust extraction assembly 40, p.0036-0037, as shown in Fig. 4), wherein in the brittle material removing step, the laser light oscillated from the ultrashort pulse laser source is radiated to the brittle material layer from the processed groove side (Stevens; as shown in Fig. 2 and 3).
Regarding claim 5, Stevens, Yuan and Yasui combined teach the method for dividing a composite material as set forth above, wherein in the brittle material removing step, the brittle material forming the brittle material layer is removed by utilizing a flamentation phenomenon of the laser light oscillated from the ultrashort pulse laser source, or applying a multi-focus optical system or a Bessel beam optical system to the ultrashort pulse laser source (Yuan; p.0054).
Regarding claim 6, Stevens, Yuan and Yasui combined teach the method for dividing a composite material as set forth above, wherein the first laser source used in the resin removing step is a CO2 laser source (Stevens, Col. 4, line 12; Yuan, p.0035-0036, p.0059, p.0062).
Regarding claim 7, Stevens, Yuan and Yasui combined teach the method for dividing a composite material as set forth above, wherein the resin layer is an optical film (Stevens, polyethylene or polyethylene terephthalate can be used to form optical films, Col. 2, lines 59-64, https://en.wikipedia.org/wiki/Polyethylene_terephthalate; https://en.wikipedia.org/wiki/Polyethylene; Yuan, p.0056).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALBA T ROSARIO-APONTE whose telephone number is (571)272-9325. The examiner can normally be reached M to F; 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tu Hoang can be reached on 571-272-4780. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALBA T ROSARIO-APONTE/Examiner, Art Unit 3761                                                                                                                                                                                                        08/09/2022

/TU B HOANG/Supervisory Patent Examiner, Art Unit 3761